DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 8-10, in the reply filed on 1/14/2021 is acknowledged.  The traversal is on the ground(s) that group II has been modified to practiced by the system of group III.  This is not found persuasive because the method does not require the cylindrical member of the system, while the system does not require applying a urine stream.
The requirement is still deemed proper and is therefore made FINAL.
However, if the system is found allowable, and if the method includes all the limitations of the system, then the examiner can rejoin the method claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 reads, “the urine collection device comprises a drain hole.” However, parent claim 8 states that the base member of the urine collection device comprises a drain hole. It’s unclear whether the drain hole in claim 10 is an additional drain hole or if it refers to the previously mentioned drain hole of claim 8.
Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10 reads, “the urine collection device comprises a drain hole.” However, parent claim 8 states that the base member of the urine collection device comprises a drain hole. Therefore, the parent claim already requires that the urine collection device comprise a drain hole.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Drury (US 20150009502 A1; cited by Applicant) in view of Jones (US 3844720 A).
Regarding claim 8, Drury teaches a dehydration detection system (figure 9) for determining a hydration level based on urine color (paragraphs 46-48), the dehydration detection system comprising: 
a urine collection device (figure 9); and 
a color scale (98) comprising at least a plurality of shades of yellow, each of the shades of yellow corresponding to a hydration level based on urine color (paragraph 47), wherein 
the urine collection device (figure 9) comprises: 
a cylindrical member (92) extending in a vertical direction, the cylindrical member possessing a top end and a bottom end opposite of the top end in the vertical direction, the top end being open (figure 9); and 
a base member (bottom of the cup in figure 9) attached to the bottom end of the cylindrical member such that a user may compare the urine color to the plurality of shades of yellow of the color scale (98).

    PNG
    media_image1.png
    855
    547
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    729
    671
    media_image2.png
    Greyscale

Drury doesn’t explicitly teach the base member comprises a drain hole configured to control outflow of urine.
Jones teaches a cylindrical container with a base member comprises a drain hole (15) configured to control outflow of urine (figure 1). Further, Jones teaches this provides the benefit of allowing one to do tests on the sample and then empty the liquid without having to pour it out (column 1, lines 4-20)

    PNG
    media_image3.png
    1338
    491
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Drury such that the base member comprises a drain hole configured to 
Regarding claim 9, Drury teaches the color scale (98) is directly fixed to the base member (figure 9).  
Regarding claim 10, in the above combination the urine collection device comprises a drain hole (Jones, figure 1).

Additional Prior Art
Chen (US 20120106811 A1; cited by Applicant) discloses

    PNG
    media_image4.png
    686
    890
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    447
    952
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    578
    853
    media_image6.png
    Greyscale


US 20050112024 A1 teaches a urine cup with a hole (5)

    PNG
    media_image7.png
    794
    705
    media_image7.png
    Greyscale




US 20060260032 A1 discloses cylinder (21) that can be placed in urinal

    PNG
    media_image8.png
    1068
    761
    media_image8.png
    Greyscale


US 20060235353 A1 discloses hydration device with a cylindrical tube and hole (figure 2)

    PNG
    media_image9.png
    1040
    922
    media_image9.png
    Greyscale


US 6640350 B1 discloses cylinder that can be placed in urinal

    PNG
    media_image10.png
    1416
    905
    media_image10.png
    Greyscale

    PNG
    media_image11.png
    1416
    921
    media_image11.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021.  The examiner can normally be reached on M, W, Th, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS L PHILLIPS/               Examiner, Art Unit 2877